Citation Nr: 0433357	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1949 to April 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which reopened and denied the veteran's 
claim for service connection for a left wrist condition.  The 
RO's decision to reopen however is not binding on the Board.  
The Board must make an independent determination of whether 
the new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  The Board has therefore 
rephrased the issue as reflected above.

This decision reopens the appellant's claim.  The issue of 
service connection for a left wrist condition is being 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim to 
reopen.

2.  Service connection for a left wrist condition was denied 
in a January 1951 decision of the Board.  

3.  The evidence received subsequent to the January 1951 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the appellant's 
claim for service connection for a left wrist condition. 




CONCLUSIONS OF LAW

1.  The January 1951 Board decision that denied service 
connection for a left wrist condition is final.  38 U.S.C. 
§§ 705, 709 (1946); Veterans Regulation No. 2(a), Part II, 
Par. II (Effective Feb. 17, 1934, through Dec. 31, 1957). 

2.  New and material evidence has been received, since the 
January 1951 Board decision, to reopen the claim of 
entitlement to service connection for a left wrist condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the appellant is not prejudiced by any failure of VA to 
provide complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the appellant's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In a January 1951 Board decision, service connection for a 
left wrist condition was denied because it was determined 
that the condition existed prior to service, and was not 
aggravated beyond the normal progression by service.  Since 
then, the veteran has submitted evidence to include a June 
2003 medical opinion by A. Moede, MD, who examined the 
veteran, and noted his history of injury to the veteran's 
left wrist when he was six.  The veteran stated that he fell 
out of a tree, breaking his radius.  The veteran added that 
when he was in the military, his job was loading cannons.  On 
examination, the left ulna was noted to be about an inch 
shorter than the right ulna.  The examiner noted that the 
veteran was a cannoneer, lifting 75 pound artillery shells at 
a rate of about 10 shells per minute.  At the time he was 
inducted, he had no problems with his wrist despite the 
deformity; however, with his repetitive lifting of the heavy 
shells, he subsequently got to the point where he could no 
longer do the artillery job.  The examiner noted that it was 
a definite possibility that the activity of loading the 
artillery shells could cause aggravation of the old injury, 
and there would not have been an increase in the disability 
in service without such activity.  

Legal Criteria and Analysis

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The last final decision on the issue of service connection 
for a left wrist condition is the decision of the Board 
issued in January 1951, which is final.  38 U.S.C. §§ 705, 
709 (1946); Veterans Regulation No. 2(a), Part II, Par. II 
(Effective Feb. 17, 1934, through Dec. 31, 1957).  Since 
then, the veteran has submitted the June 2003 medical opinion 
of Dr. Moede, showing that the veteran's left wrist condition 
may have been aggravated by active service.  This is new 
evidence because it was not before the Board when the January 
1951 decision was issued.  This is also material because it 
directly addresses the question of whether the veteran's 
current left wrist condition was aggravated by service.  As 
such, the evidence is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the 
appellant's claim for service connection for a left wrist 
condition, and the claim for service connection for a left 
wrist condition is reopened.




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left wrist 
condition has been submitted and the claim is reopened.


REMAND

Although the opinion of Dr. Moede is sufficient to reopen 
the veteran's claim for service connection for aggravation 
of a left wrist condition, the Board is unable to determine 
from the medical evidence whether the veteran's current left 
wrist condition was aggravated by active service.  In this 
regard, the Board notes that the medical opinion of Dr. 
Moede appears to have been rendered without any review of 
the medical evidence in the claims file, and based entirely 
on the veteran's history as related to the examiner.  A 
medical opinion should be obtained, to include a complete 
review of the medical records, and examination of the 
veteran if deemed medically necessary to make this 
determination.  

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be forwarded 
to a VA examiner.  The examiner should 
review the service medical records, and 
the postservice records including the 
June 2003 medical opinion of Dr. Moede, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's preexisting left wrist 
condition permanently increased in 
severity during service, and if so, 
whether such worsening constituted the 
natural progression of the condition, or 
whether such worsening constituted 
chronic aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  If the examiner is unable 
to respond to the above questions without 
further examination of the veteran, the 
RO should ensure that the veteran is 
afforded another such examination.  

2.  The RO should readjudicate the claim 
for service connection for a left wrist 
condition, considering all the evidence 
added to the claims file since the 
January 2004 Supplemental Statement of 
the Case.  If this results in less than a 
full grant of the benefits sought on 
appeal, the RO should prepare another 
Supplemental Statement of the Case.  
Thereafter, this case should be forwarded 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



